Citation Nr: 0104797	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  94-26 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than August 24, 
1992, for service connection for systemic lupus erythematosus 
(SLE).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active service from February 1974 to November 
1974 and from December 1977 to December 1979.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.  The Board in March 
1997 remanded the case to the RO for further development.  
The RO recently returned the case to the Board for appellate 
consideration. 

The veteran's representative in November 2000 included 
comments on questions not before the Board.  One matter 
commented on was the RO's reduction, effective in August 
1999, of the veteran's 100 percent rating for Hodgkin's 
disease and in the rate of special monthly compensation she 
receives.  The representative also commented on 
correspondence from the RO late in 1999 and the local 
representative's written response regarding a claim of 
secondary service connection for depression for which there 
is no rating decision on file.  Another matter mentioned is a 
RO denial late in 1999 of entitlement to additional special 
monthly compensation based on the need for regular aid and 
attendance or being housebound.  These issues are being 
referred to the RO for clarification initially and then any 
further action warranted with respect to any of these issues, 
as there is no document on file that could be interpreted as 
a valid notice of disagreement regarding any of these issues.  
Therefore, in the Board's opinion, referral of these matters 
rather than remand is the appropriate course of action at 
this time.

The Board remand asked the RO to provide the veteran with 
information to allow her to bring an appeal from an April 
1994 rating decision regarding clear and unmistakable error 
in an October 1988 rating determination.  The RO furnished 
the information to the veteran in an April 1997 letter.  The 
remand instructed the RO to develop the issue for appeal if 
the appellant filed a notice of disagreement.  The record 
shows that a notice of disagreement was not filed and there 
was no response to the April 1997 letter.  As a result, the 
matter is not properly before the Board at this time and will 
be addressed no further.    



FINDINGS OF FACT

1.  The veteran did not appeal the June 1984 RO rating 
decision that denied service connection for SLE but the 
notice she received was materially deficient and constituted 
grave procedural error.

2.  There was service medical record evidence and VA medical 
evidence, which the veteran had referred to in connection 
with her initial VA benefit application for SLE in 1984 and 
in subsequent application in 1988 that was not of record but 
which the RO was obligated to obtain in development of the 
claim. 

3.  The RO's failure to request pertinent specified VA 
medical evidence and service medical records also constituted 
grave procedural error that renders the June 1984 rating 
decision and subsequent 1988 decision nonfinal. 


CONCLUSIONS OF LAW

1.  The June 1984 and October 1988 rating decisions wherein 
the RO denied service connection for SLE contained grave 
procedural error and are nonfinal.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.105(a), 20.1103 (2000).

2.  The criteria for an effective date of May 15, 1984 for 
service connection for SLE have been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.155, 3.157, 3.160, 
3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The record shows that the RO received the veteran's claim to 
establish service connection for SLE on May 15, 1984.  The 
statement in support of the claim filed by her representative 
referred to a VA diagnosis of SLE in 1982 and claimed that 
her service medical records supported that she had many of 
the symptoms.  She had previously filed VA benefit claims for 
other disorders, initially early in 1980, and the RO had 
received service medical records and VA medical records that 
included several examination reports.  None of the VA records 
on file mentioned SLE and the service medical records on file 
contained no reference to SLE.  The claims file included 
several VA requests for information dated from 1981 to 1983, 
apparently connected with contemporaneous VA medical 
treatment that did not refer to SLE.

The RO in June 1984 issued a rating decision that denied 
service connection for SLE.  The rating decision narrative 
stated that a complete review of the veteran's service 
medical records was negative for findings, symptoms or 
diagnosis of SLE, and that the remainder of the medical 
evidence of record was also found to be negative for any 
indication of SLE.  The VA notice letter in June 1984 did not 
mention SLE, but informed her that no change was warranted 
since the previous determination regarding her spinal disc 
condition and ear infection.  

On a VA examination late in 1984 to evaluate a service-
connected spine disability, the examiner reported that the 
veteran had been diagnosed with SLE and that she was being 
treated for it.  VA medical records obtained late in 1986 
when she filed a claim for increase for a back disability 
included references to SLE in 1985 and 1986 and on one 
occasion reported the diagnosis had been made in 1981.  

The RO in June 1987 received a copy of the veteran's 
correspondence to a Member of Congress wherein she stated 
that VA doctors had found lupus and that the disorder was not 
properly diagnosed during her military service.  VA's letter 
of June 1987 responding to the congressional interest 
mentioned that the claim to service connect SLE had been 
denied after review of all of her service medical records 
failed to show no findings, symptoms or diagnosis of the 
disorder.  The RO sent a copy of the letter to the veteran's 
representative.  

The veteran sought to reopen her SLE claim in October 1988 
with a September 1988 letter from a VA physician.  The 
physician wrote that she had been cared for during the past 
seven or eight years after first being seen for a face and 
forearm rash that led to a dermatology evaluation that found 
SLE.  It was reported that her history recalled the rash in 
service as well as joint pain and swelling and poor 
circulation.  The examiner said there was a strong 
possibility that she exhibited SLE symptoms at that time and 
that perhaps the symptoms were not correlated with the 
disease because of the complicated nature of detection and 
diagnosis.  The examiner also stated that her arthritis was a 
symptom of lupus.

The record shows that the veteran disagreed with the RO 
determination in October 1988 to deny service connection for 
SLE.  However, she did not file an appeal after the RO issued 
her a statement of the case in December 1988 at the mailing 
address she had provided in her notice of disagreement.  The 
VA early in 1990 received a copy of her 1990 request for 
assistance to the same Member of Congress that included a 
duplicate of the VA physician's statement in 1988.  VA's 
letter responding to the congressional interest discussed the 
recent adjudication history of the claim and the need for new 
and material evidence.  The RO sent a copy of the letter to 
the veteran's representative.  She submitted another copy of 
the 1988 letter later in 1990 with an application for 
individual unemployability benefits due to service-connected 
disability (TDIU).  

Contemporaneous VA records reported the veteran's 
hospitalization for translupus myelitis.  The hospital 
records referred to SLE in 1981.  The RO in July 1990 
adjudicated the claim as one for increase, a temporary total 
hospitalization rating and TDIU.  VA medical records dated 
later in 1990, which the RO reviewed in adjudicating a claim 
for pension benefits, show her admission to a nursing home 
unit for complications of SLE.  The pension claim was granted 
in December 1990 and nonservice-connected SLE was rated 100 
percent disabling from April 6, 1990, which coincided with 
the date of the veteran's admission to a VA hospital.   

The record shows that the veteran in 1991 actively prosecuted 
claims for restoration of aid and attendance benefits, waiver 
of overpayment and election of benefits.  On August 24, 1992, 
the RO received a letter from the veteran's representative 
and her application for TDIU.  The representative's letter of 
August 31, 1992, asserted the RO in October 1988 committed 
clear and unmistakable error (CUE) when it denied service 
connection for SLE on an incomplete record.  The 
representative asked the RO to obtain her Army and Air Force 
service medical records and records from the Jefferson 
Barracks VA medical facility that a VA physician had referred 
to in a 1988 letter.  Late in 1992, VA records sought were 
received that included a 1990 reference to SLE since 1981.  
Other VA records received from 1975 and 1979 through 1981 did 
not mention SLE. 

Service medical records received from the service department 
in April 1993 consisted of a 1973 physical examination and 
dental records from 1974.  Service medical records received 
in June and July 1993 consisted of duplicate records from the 
1979 medical board evaluation and a 1981 military examination 
that did not mention SLE.  The representative on June 24, 
1993, submitted service medical records from 1979 that were 
laboratory analysis reports and a transfer summary dated in 
February 1979 that reported laboratory data including "VDRL 
was 3+..." (highlighted)   

The representative in July 1993 submitted a June 1993 medical 
statement that indicated a review of records the veteran had 
submitted showed features in retrospect that were very 
consistent with SLE.  The physician stated the specific 
features and laboratories from the available notes and 
laboratory data had been highlighted.  The representative 
said in the July 1993 transmittal letter that the records the 
physician referred to had been submitted on June 24.  The 
representative in August 1993 submitted duplicate service 
medical records variously dated in 1974.  In addition, the 
representative asked that the RO obtain specified VA medical 
records.  The representative submitted this request again the 
following month.

The record shows that in September 1993 the RO received VA 
medical records from 1982 that showed the veteran was 
evaluated early in 1982 for gland swelling in the neck and 
under the left arm and that biopsy findings of the axillary 
lymph nodes were interpreted as consistent with reactive 
hyperplasia.  In June 1982 she was evaluated for a 
dermatologic problem of the arms.  Material from punch 
biopsies of the left arm was interpreted by one clinician as 
suggestive of SLE.  Another pathology report found the 
changes were consistent with collagen vascular disorders 
rather than SLE.  The corresponding clinical reports refer to 
a history of a developing lower arm rash in 1981 that was 
aggravated by sunlight and healed in the winter months with 
SLE to be ruled out.  The records showed various clinical 
entries were highlighted.   

The RO in November 1993 asked for a VA medical opinion as to 
whether the veteran manifested SLE in military service as 
medical reviewers in 1988 and 1993 had opined.  In November 
1993 a VA specialist agreed with the previously referenced 
medical opinions regarding onset in service and pointed out 
the significance of the 3+ serology the veteran had in 1979 
(false-positive test for syphilis commonly seen in SLE 
patients).  

A RO rating decision in November 1993 granted service 
connection for SLE with loss of use of the upper extremities 
and a 100 percent rating from August 24, 1992.  The RO in 
December 1993 notified the veteran of the effective date of 
increase as a result of service connection for SLE.  The 
representative in January 1994 argued for an unspecified 
earlier effective date based on the previously submitted CUE 
claim.  The RO in April 1994 adjudicated the CUE claim in 
denying an earlier effective date, although the rating board 
acknowledged a question of adequacy of notice after the 1984 
rating decision that initially considered and denied service 
connection for SLE.  

Pursuant to the Board remand, the RO was asked to consider 
whether consider whether the provisions of 38 C.F.R. 
§ 3.156(c) were applicable in the determination of an earlier 
effective date.  Specifically, the Board asked the RO to 
clarify which of the service medical records the various 
examiners had relied on had been contained in supplemental 
reports from the service department.  The RO in February 1999 
concluded that none of the records were on file at the time 
of the 1984 or 1988 rating decisions that denied service 
connection for SLE.  The RO further found that none of the 
records alone constituted new and material evidence and that 
this evidence reviewed by an examiner with other evidence not 
on file at the time of either prior decision established 
entitlement to service connection.  The RO did not adjust the 
effective date since it found the medical review was 
completed in connection with claim filed in 1992.


Criteria

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q) (1984).

The claimant will be notified of any decision affecting the 
payment of benefits or granting relief.  Notice will include 
the reason for the decision and the date it will be 
effectuated as well as the right to a hearing...The 
notification will also advise the claimant of his right to 
initiate an appeal by filing a Notice of Disagreement...the 
notice will advise him of the periods in which an appeal must 
be initiated and perfected.  38 C.F.R. § 3.103 (1984).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified shall 
become final if an appeal is not perfected as prescribed in 
Rule 29 (§ 19.129).  38 C.F.R. § 19.192 (1984).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence.  
Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  38 C.F.R. § 3.156(c).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, Circuit Court) recently 
ruled that the United States Court of Appeals for Veterans 
Claims (VA Claims Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case of where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
did not apply with respect to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2000), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

VA regulations provide that "previous determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: (1) "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. § 1110 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for lupus erythematosus, 
systemic although not otherwise established as incurred in 
service if manifested to a compensable degree within one year 
from the date of separation from service provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309, as amended at 54 Fed. Reg. 
26029, June 21, 1989.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (hereafter VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(b)(2)(i).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.


Analysis

There are currently two statutorily authorized means to 
obtain reevaluation of a final VA benefit decision.  A final 
decision disallowing a claim may be revised based upon a 
showing of CUE in a prior decision by the Secretary or the 
Board pursuant to 38 U.S.C.A. §§ 5109A and 7111, or reopened 
based upon submission of new and material evidence pursuant 
to 38 U.S.C.A. § 5108.  

The veteran does argue that the RO committed CUE in 1988 so 
that means of obtaining reevaluation is brought to the Board.  
The Board notes the argument is that the RO in 1988 committed 
CUE when it denied the claim on an incomplete record.  The 
Board will not provide a comprehensive discussion of CUE in 
such instances in view of the decision to find the 1984 claim 
remained, in essence, a pending claim that was not affected 
by the 1988 rating decision.  It is sufficient to point out 
that the constructive receipt rule established in Bell v. 
Derwinski, 2 Vet. App. 611 (1992) would have no application 
to this case since the rating decision at issue was prior to 
the date the Bell decision was issued, July 21, 1992.  See, 
for example, Damrel, 6 Vet. App. at 246; Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  Further, any failing to develop 
for VA evidence would have been a breech of the duty to 
assist, and as such it cannot be a basis for a CUE claim, 
although the record may have been incomplete.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

The Board also concludes that in view of grave procedural 
error new and material evidence was not required to obtain a 
reevaluation or review of the claim denied initially in 1984.  
Thus the Board is not limited by the effective date rules 
that apply in such circumstances.  Further, as the additional 
service medical records alone apparently did not alone 
establish SLE in service the provisions of 38 C.F.R. 
§ 3.156(c) do not require review of the 1984 decision.  Nor 
does the Board need to discuss another potential means of 
obtaining review discussed in Bailey v. West, 160 F.3d 1360 
(Fed. Cir. 1998), as the facts do not warrant its 
application.   

The Board observes that in Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) the Circuit Court created a nonstatutory means to 
obtain review of a previously denied claim, holding that 
while a breach of the duty to assist is not the type of error 
that can provide the basis for a CUE claim in accordance with 
this Court's case law, in cases of grave procedural error RO 
or Board decisions are not final for purposes of direct 
appeal.  Id. at 1333.  In Hayre the Circuit Court held that a 
breach of the duty to assist in which the VA failed to obtain 
pertinent SMRs specifically requested by the claimant and 
failed to provide the claimant with notice explaining the 
deficiency is a procedural error of, at least, comparable 
gravity that vitiates the finality of an RO decision for 
purposes of direct appeal.

The VA Claims Court, interpreting the reach of Hayre in 
Simmons v. West, 14 Vet. App. 84, 91 (2000), noted that: 

Not only do we believe that Hayre does not require that 
a "garden variety" breach of VA's duty to assist, in the 
development of a claim that is well grounded, be 
construed as tolling the finality of an underlying RO 
decision, but we also believe that it would be unwise 
for this Court to extend Hayre to encompass such a duty-
to-assist violation.  At some point, there is a need for 
finality within the VA claims adjudication process; 
thus, the tolling of finality should be reserved for 
instances of "grave procedural error"--error that may 
deprive a claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation.

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  In Hayre the vitiating error was failure 
to assist in obtaining specifically requested service medical 
records and failure to provide the claimant with notice 
explaining the deficiency.  Other examples of grave 
procedural error referred to in Tetro were Tablazon v. Brown, 
8 Vet. App. 359, 361 (1995) (failure to provide a statement 
of the case after receiving a notice of disagreement); Hauck 
v. Brown, 6 Vet. App. 518, 519 (1994) (failure to provide 
notification of denial tolls period to file a notice of 
disagreement); Kuo v. Derwinski, 2 Vet. App. 662, 666 (1992) 
(failure to send statement of the case to accredited 
representative tolled 60 day period to respond) and Ashley v. 
Derwinski, 2 Vet. App. 307, 311 (1992) (evidence sufficient 
to rebut presumption of administrative regularity for mailing 
of appeal notice).  

The Board observes that at the time of the 1984 decision, the 
scope of the Secretary's duty to assist concerning the 
procurement of VA records and service medical records was 
clearly defined.  There were specific VA Adjudication 
Procedure Manual M21-1 provisions paras 5.01 et seq., 22.01 
et seq. and 25.01 et seq. prescribing the steps to be taken 
to obtain such records.  These provisions were clear 
authority to guide the RO in 1984 concerning the procurement 
of VA and service medical records that were specifically 
mentioned.  Therefore, the failure to obtain such records 
would give rise to a grave procedural error comparable to 
that in Hayre. 

The Board believes the holding here accords due consideration 
to the VA Claims Court's explanation in Simmons of the 
relevant factors relied on by the Circuit Court in Hayre.  
First, the VA assistance sought was "specifically requested" 
regarding service medical records and VA treatment that was 
directly referenced.  The initial request to the service 
department that produced service medical records apparently 
did not include those later relied on to find SLE likely was 
incurred in service.  There does not appear to have been a 
supplemental request prior to the mid 1990's even though the 
veteran mentioned the likely existence of such treatment 
records.  Further, the VA records from the early 1980's were 
apparently not requested until the early 1990's although 
there had been earlier references to pertinent medical 
treatment at the time of the 1984 claim and later in 1988.  

VA adjudication procedures required the RO to obtain the VA 
reports since, under the circumstances, the veteran was not 
required to make a specific request.  Second, the lack-of-
notice element present here is such that it may undermine the 
operation of the veterans' benefits system by altering its 
manifestly pro-claimant character and jeopardizing the 
veteran's ability to appeal in what may appear to be a 
fundamentally unfair manner.  The RO did not follow up 
regarding VA records or service medical records in 1984 or 
1988, although it seemed obvious in view of the medical 
references that more records than reflected in the claims 
file were compiled.  There was clearly notice of VA records 
from the early 1980's relevant to the SLE claim that were not 
requested until years after the 1984 claim.  There is 
recognition of the particularly vital role that service 
medical records and VA records can play in determining the 
question of in-service incurrence of a disability.  

It does not appear there was notice to the veteran explaining 
the failure to obtain pertinent and specifically requested 
service medical records and specified VA records.  These were 
essential to insuring that the RO would adequately develop a 
veteran's claim before deciding it on the merits.  The 
opinion in Simmons noted that VA has substantively defined 
its obligation to obtain such records in its Manual M21-1 and 
recently recognized the special role of such records and VA's 
access to them by referring to VA Veterans Benefits 
Administration Letter 20-99-60 at 1 (Aug. 30, 1999) 
(directing all ROs that service medical records and VA 
medical center records are to be requested in all cases and 
considered to be records in VA custody.  This policy, in view 
of the Manual M21-1 provisions previously mentioned, was 
substantially in effect in 1984 and is authority for the RO's 
duty to assist.  It was a situation where VA was in control 
of evidence necessary to prove her claim.  The VA Claims 
Court pointed out that where documents containing certain 
information are under VA control (real or constructive), 
failure to produce them is likely to frustrate an award of 
benefits.  Simmons, 14 Vet. App. at 89-90. 

As noted previously another basis to find grave procedural 
error is the failure to provide notification of denial in 
1984, which in turn tolls the period to file a notice of 
disagreement.  Hauck, 6 Vet. App. at 519.  The notice in 1984 
was clearly deficient in not advising the veteran that her 
claim for service connection of SLE had been denied.  In 
addition, the 1988 decision was nonfinal since the essential 
records, which had been mentioned, were not developed for by 
the RO.  In essence, the 1984 claim remained a pending claim.

In summary, the Board holds that Hayre as explained in Tetro 
v. Gober, 14 Vet. App. 100 (2000) and Simmons should apply in 
this case given its facts so as to render nonfinal the June 
1984 RO decision.  Further, there is no applicability of a 
CUE claim in this case and the nonfinality of the 1984 
decision renders the 1988 decision a nullity.  The Board has 
not overlooked the potential application of the recently 
enacted Veterans Claims Assistance Act of 2000 [Pub. L. No. 
106-475, 114 Stat. 2096 (2000)], but finds the record is 
adequate for a determination of the proper effective date. 

Since the claim to establish service connection for SLE was a 
pending claim from May 1984 in view of the grave procedural 
errors then, and which rendered the 1988 RO decision a 
nullity, the effective date for service connection should 
coincide with the May 15, 1984 date of claim.  38 C.F.R. 
§ 3.400.  The Board is not inclined to decide what rating is 
warranted for the period prior to August 1992 since that 
determination has not been addressed by the RO in the first 
instance.  Nor does the Board infer or suggest that any 
particular rating is warranted for the entire period.  The 
Board, however, directs the attention of the appellant and 
the RO to the guidance recently provided in Meeks v. West, 
216 F.3d 1363, 1367 (Fed. Cir. 2000) regarding the 
retroactive rating in claims such as the appellant's.  See 
also Bernard v. Brown, 4 Vet. App. 384 (1993).
 

ORDER

Entitlement to an effective date of May 15, 1984, for service 
connection for SLE is granted.  




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

